Title: To George Washington from Thomas Peter, 1–2 February 1799
From: Peter, Thomas
To: Washington, George



Dear Sir
George-Town [Md.] 1st[–2] Feby 1799

Your esteemed favor of this date was handed to me by Charles. My Brother George begs you will accept his sincere thanks for your letter of Recommendation to the Secretary of War, and I feel myself highly indebted to you for your friendship in this business.

It is my opinion your observations are very correct with respect to the removal of the Seat of Government before the appointed time. Since I wrote you there has been a Town meeting in consequence of Letters received from the Secretary of the Navey, the people in G.T. & the City have agreed to take into their own families to Board all the Members 2⟨6/⟩ pr Week & the Gentn that were appointed by the Meeting will report to Mr Stoddert To morrow that they have engaged Houses, conditionally at a very low Rent, and a sufficient number to accomodate the officers of Government &c. &c., but I sincerely wish Mr Stodderts zeal in this business may not be productive of more consequences than he is aware off, & should not be at all surprised if there were political manoeuvering by the Enemies of the City with him. We are all as usual excepting Eleanor who has just got some thing of the Hives, we have given her Wine drops & Bathe’d her and I think she is much easier in her breathing already & hope by the morning she will be restor’d to health again. I am, Dear Sir Yours with regard

Thomas Peter


2nd Feby 99. Eleanor this morning is tolerably well.

